Citation Nr: 1146716	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-29 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to February 16, 2009.

2.  Entitlement to an increased rating for PTSD, evaluated as 50 percent disabling since February 16, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1989 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that granted service connection for PTSD with an initial evaluation of 10 percent effective July 6, 2004.  During the current appeal, subsequent rating decisions granted the Veteran a 30 percent evaluation effective July 6, 2004 and a 50 percent evaluation effective February 16, 2009.  The Veteran has indicated continued dissatisfaction with this rating in subsequent correspondence to the RO.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  Accordingly, the Veteran's increased rating claim remains on appeal and has been characterized as is listed on the title page of this decision.


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas or total occupational and social impairment are not shown at any time during the appellate period.  

2.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.


CONCLUSIONS OF LAW

1.  During the entire appellate period, the criteria for a 50 percent rating, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2011).

2.  The criteria for referral of the Veteran's PTSD on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated August 2004 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim in July 2004, prior to the 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the August 2004 VCAA letter.  Instead, in April 2008, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.  Additionally, since the time of the April 2008 Dingess notice, the Veteran has been provided with several readjudications of his claim, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which for the relevant period of time include two VA examinations and VA treatment records.  The Veteran additionally indicated that he received treatment from a private physician, Dr. D.T.  In May 2008, VA requested treatment records from this physician, and received a response that the physician required his own release form to be completed.  VA informed the Veteran that such a release was required in June 2008 and in April 2009 stated again that records from Dr. D.T. were not of record.  The record indicates that the Veteran did not then complete and submit this release; accordingly, records from Dr. D.T. were not made part of the record.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been afforded two examinations for VA purposes, the first in August 2007, and a second in February 2009.  The reports of the VA examinations indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision as to the Veteran's disabilities in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  The Veteran presented testimony at an RO hearing in January 2009, and he declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Schedular Analysis

The Veteran contends that his service-connected PTSD is worse than reflected by the staged ratings currently in effect: 30 percent disabling prior to February 16, 2009, and 50 percent disabling since February 16, 2009.

VA determines disability evaluations by applying a schedule of ratings, which represents for each disability an average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate, however, in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As reflected on the title page, the Veteran's rating is currently staged at 30 percent prior to February 16, 2009, and 50 percent as of that date.  As discussed below, however, because the evidence of record does not contain distinct time periods in which the Veteran had different ratable symptoms, the Board finds that staged ratings are inapplicable in this case. 

In the instant case, the Veteran's PTSD is rated under Diagnostic Code 9411 of the pertinent regulation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  This diagnostic code is the most appropriate because it pertains specifically to the primary service-connected disability: PTSD.  In any event, with the exception of eating disorders, all mental disorders, including PTSD, are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.  The relevant criteria for evaluating PTSD are as follows:

A 50 percent rating is appropriate for: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships.

A 70 percent rating is appropriate for: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is appropriate for: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

When evaluating a mental disorder, the rating agency must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but it cannot assign an evaluation solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (2011). 

The Board notes that the specified factors for each incremental rating are examples rather than requirements for a particular rating, and the Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating scheme.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) assigned to the Veteran, which is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when evaluating the appropriate disability rating for the veteran.  See VAOPGCPREC 10-95.  Descriptions of the relevant GAF ranges are as follows:

A GAF score ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF score ranging from 61 to 70 reflects some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships

DSM-IV, pp. 46-47.  See 38 C.F.R. § 4.130 (2011) (incorporating by 
reference the provisions of the DSM-IV for rating purposes.)

In addition to the Veteran's service-connected PTSD, the Veteran's treatment history contains a diagnosis of non-service connected mental disorders, characterized as polysubstance abuse and depression.  The Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from polysubstance abuse and depression.  Further, no mental health professional has attempted to distinguish between said symptomatology.  Accordingly, for the purpose of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service connected PTSD.

The Board now turns to an evaluation of the relevant medical evidence in the Veteran's case.  The Veteran has received treatment for his PTSD at VA Medical Centers, with treatment beginning in December 2003.  In January 2004, a clinician noted that the Veteran reported disturbing and intrusive memories, and he was unemployed.  A March 2004 clinical note stated that the Veteran did not sleep well and had nightmares; it further stated that though the Veteran's thought processes were goal directed and logical, the Veteran had some paranoia.  In July 2004, a clinician noted that the Veteran had been mildly depressed and lethargic.  An August 2004 record indicated that the Veteran tended to isolate himself socially.  A November 2004 treatment note indicated that the Veteran felt a lack of motivation.  In December 2004, the progress report of a VA clinician indicated that the Veteran felt "tense" much of the time.  The Veteran attended his appointments and participated actively in his treatment.  The clinician diagnosed the Veteran with PTSD with depression, insomnia, and nightmares, and polysubstance abuse in remission.  The December 2004 clinician assigned the Veteran with a GAF of 45 applicable both at that time and during the preceding year.  A March 2006 clinical note assigned the Veteran with a GAF of 55 applicable both at that time and during the preceding year.  A January 2007 clinician assigned the Veteran with a current GAF of 62 and a GAF of 55 for the past year.

The Veteran underwent an examination for VA purposes in August 2007.  The Veteran described experiencing initial and middle insomnia, a constant feeling of tension, and an inability to relax.  The Veteran was divorced but had a girlfriend whom he had been dating for the preceding six months, and he described their relationship as "good."  The Veteran had been married for four months in 2001 before divorcing because of drug use.  The Veteran had no children.  The Veteran reported no substance abuse in the preceding three and a half years.  

The Veteran's orientation was within normal limits, and his appearance and hygiene were appropriate.  His behavior was appropriate and his affect and mood were normal.  His communication, speech, and concentration were within normal limits.  The Veteran reported having panic attacks since the year 2000 of five minutes in duration approximately once every six months in which he balled up, started shaking, and had difficulty breathing.  The examiner observed no suspiciousness in the Veteran, and the Veteran reported having no delusions, hallucinations, or obsessions.  The Veteran's thought processes were appropriate, his judgment was not impaired, his abstract thinking was normal, and his memory was within normal limits.  The Veteran had no suicidal or homicidal ideation.  The Veteran was employed.  The Veteran had never been admitted to a hospital for psychiatric reasons.  The Veteran took medication to treat his psychiatric condition and had received psychotherapy for mental health as often as twice a month.  The examiner diagnosed the Veteran with PTSD and assigned the Veteran with a GAF score of 65.  The examiner found that the Veteran had some interference in performing activities of daily living because of his avoidant personality traits.  The examiner found that the Veteran's psychiatric symptoms were mild or transient but caused occupational and social impairment with a decrease in work activity and occupational tasks only during periods of significant stress.  The Veteran had no difficulty understanding commands, and he posed no threat of persistent danger or injury to himself or to others.

The Veteran was provided with a second examination for VA purposes in February 2009.  The Veteran reported that he had been married twice, divorced once, and had no children.  The Veteran reported that he lived "isolated in the country" in order to stay aware of his surroundings.  The Veteran was married, but he and his wife slept in separate beds because of his sleep disorder, which consisted of thrashing and screaming in his sleep, and difficulty initiating and maintaining sleep.  The Veteran reported sleeping next to the wall so that he could feel something solid.  The Veteran would not attempt to go certain places when he reported feeling uncomfortable with his surroundings, and he preferred being by himself.

The Veteran reported constant nightmares, flashbacks, intrusive thoughts, survivor guilt, reliving events, hypervigilance, paranoia, having outbursts of anger, panic attacks, and feelings of isolation.  The Veteran reported that his activities of daily living were totally diminished, but that his work was not affected.  

The Veteran reported good relationships with his father, mother, and brother.  The Veteran stated that his relationship with his spouse was good.  The Veteran received psychotherapy as frequently as twice a month, with fair results.  The Veteran had never been hospitalized for psychiatric reasons.  The Veteran reported having no activities beyond work.  The Veteran reported "extreme isolation."  The Veteran was employed as a policeman, and had worked for that employer for the preceding three years.  The Veteran indicated that his relationship with his supervisor and coworkers was fair.  The Veteran had not lost any time from work.

The Veteran's orientation was abnormal as to time.  The Veteran's appearance, behavior, and hygiene were appropriate.  The Veteran maintained good eye contact.  The Veteran's affect and mood were depressed, and the examiner found that the Veteran's PTSD had a major impact on his activities of daily living.  The Veteran's sleep was disturbed, his appetite was very poor, and his energy was low.  The Veteran's communication and speech were within normal limits.  The Veteran showed impaired attention and focus; he could only cite four numbers forward and two backward.  The Veteran experienced daily panic attacks lasting 15 to 30 minutes.  The Veteran reported an inability to trust others.  The Veteran had no delusions or hallucinations.  The Veteran had obsessional rituals that interfered with routine activities, such as rechecking the guns in his home.  The Veteran's thought processes were appropriate; he was able to read and understand directions.  The Veteran had no slowness of thought, he did not appear confused, he had no impaired judgment, and his abstract thinking was normal.  The Veteran had mild memory impairment; the Veteran reported forgetting names, directions, and recent events.  The Veteran could only remember one of three words after a five minute delay.  The Veteran had suicidal ideation but no intent.  The Veteran had no homicidal ideation.  The Veteran suffered from depression and isolation.  The examiner diagnosed the Veteran with PTSD and assigned him with a GAF score of 55.

The Veteran attended no family functions.  The examiner found that the Veteran was intermittently unable to perform activities of daily living.  The Veteran reported having no social relationships, but he worked.  The Veteran was unable to perform recreation or leisurely pursuits.  The Veteran had difficulty understanding complex commands because of memory impairment.  The examiner believed the Veteran posed no threat of danger to himself or others.

The Board has additionally reviewed the Veteran's subsequent VA psychiatric treatment records, to include notes from his PTSD group therapy sessions.  These records are generally consistent with the findings of the above VA examinations.  They show continued participating in therapy with symptoms of difficulty sleeping.  For example, a June 2007 treatment record notes that the Veteran's was felling "OK pretty much."  The Veteran continued to work from midnight to 8:00 am and occasionally worked double shifts.  

The Board has also reviewed the Veteran's lay evidence in support of his case.  In May 2008, the Veteran's wife stated that she saw the Veteran "struggle daily with depression and anxiety."  The Veteran's spouse stated that the Veteran occasionally "becomes extremely introverted and . . . very difficult to communicate with."  She further stated that his anxiety and depression are sometimes "so bad that he will resort to his bedroom and stay there for extended periods in the dark."  She described "irritability and edginess" in the Veteran.  In May 2008, the Veteran's mother stated that the Veteran suffered from claustrophobia and sleep problems.  In January 2009, at an RO hearing, the Veteran described himself as "always on the defense."  The Veteran reported that he had never engaged in a fight nor abused anyone.  The Veteran described weekly panic attacks.  The Veteran indicated that he took anti-anxiety medications.  

As noted above, the Veteran's disability rating is currently staged at 30 percent prior to February 16, 2009, and 50 percent as of that date.  Upon review of the evidence of record, however, the Board finds that the Veteran is entitled to a 50 percent disability rating throughout the appellate period.  Staged ratings are inapplicable in the instant case, and the Board's analysis examines the entire appellate period without distinguishing between the periods before and after February 16, 2009.

Although the Veteran does not have all the symptomatology consistent with the assignment of a 50 percent rating throughout the appellate period, the Board finds that the impact of the Veteran's PTSD on his social and occupational functioning sufficiently approximates the degree of impairment contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7 (2011).  Criteria for the assignment of a 50 percent rating that have been met or approximated include frequent panic attacks, disturbances of motivation and mood, arguable difficulty in understanding complex commands, impairment of memory, and difficulty establishing effective work and social relationships.  The Board also considered the Veteran's GAF scores, which range from as low as 45 in December 2004 (indicative of "serious" symptoms) to as high as 65 (indicative of "mild" symptoms) in August 2007.  Within this range, most of the Veteran's GAF scores have been at or near 55 (indicative of "moderate" symptoms).  The Board finds that the Veteran's GAF scores throughout the appellate period are consistent with a 50 percent rating of the Veteran's PTSD.

The Board has considered the appropriateness of a rating in excess of 50 percent at any time during the appellate period, and it concludes that the Veteran's overall disability picture is not most congruent with a 70 percent disability rating at any time.  The Board acknowledges that the record demonstrates that the Veteran has certain symptoms associated with a 70 percent disability rating, such as suicidal ideation, obsessional rituals, and difficulty adapting to stressful circumstances.  The record does not demonstrate, however, that the Veteran generally suffers from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The record contains no evidence of illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation (though the Board acknowledges that the Veteran did not know the time during his February 2009 examination), neglect of personal appearance and hygiene, difficulty in adapting to work or a work-like setting, and an inability to establish and maintain effective relationships.  To the contrary, at the time of his August 2007 examination for VA purposes, the Veteran had a girlfriend and was employed.  At the time of his February 2009 examination for VA purposes, the Veteran had a spouse and had been employed as a policeman with the same employer for the preceding three years, missing no time from his job as a result of his PTSD.  For these reasons, the Board finds that a 70 percent rating of the Veteran's PTSD is not appropriate in the instant case.

Similarly, with respect to a 100 percent disability rating, the record does not indicate that the Veteran has suffered from total occupational and social impairment at any time during the appellate period.  The record does not demonstrate any gross impairment in thought processes or communication, grossly inappropriate behavior, or the persistent danger of hurting himself or others.  The Veteran has not demonstrated an intermittent inability to perform the activities of daily living, including maintenance of minimal personal hygiene.  Though, as noted above, the record indicates that the Veteran did not know the time during his February 2009 examination, the record does not generally reveal disorientation to time and place, and the Veteran has not shown memory loss for his occupation, his own name, or those of his close relatives, no hallucinations, and no delusions.  To the contrary, as noted above, the Veteran described himself as having good relationships with his spouse, parents, and sibling, and at the time of the February 2009 examination.  Further, he had maintained employment as a policeman with the same employer for the preceding three years at that time.  

In conclusion, the preponderance of the evidence demonstrates that the Veteran is entitled to a disability rating of 50 percent, but not greater, throughout the appellate period.  As noted above, "staged" ratings are not necessary in this case.  

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for PTSD, but, as discussed above, the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  Indeed, the Veteran had maintained employment as a policeman for three years at the time of his February 2009 examination for VA purposes and had not been hospitalized for his PTSD disability at any time during the appellate period.

The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran was employed as a policeman at the time of his most recent February 2009 examination for VA purposes.  The Veteran reported never having lost time from work as a result of his PTSD.  In sum, the Board finds that the record does not demonstrate a continuing inability of the Veteran to obtain gainful employment as a result of his PTSD.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

(CONTINUED ON NEXT PAGE)




ORDER

An initial disability rating of 50 percent, but not greater, for service-connected PTSD is granted, subject to the regulations governing the award of monetary benefits.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


